DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 77-80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 77 recites the limitation "’the optical element" in line 6-7.  There is insufficient antecedent basis for this limitation in the claim.  In claim 77, ‘the optical element’ appears to refer to the dynamic diffuser, since it is located at a location other than the focus point, and for the purpose of examination this limitation will be interpreted as referring to the dynamic diffuser. Claims 78-80 are rejected inasmuch as they depend from claim 77.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 77 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Babayoff et al. (US 2005/0207160 A1).
Regarding claim 77, Babayoff teaches one or more light sources (10, figure 2);
A focusing optical element (paragraph 0056; since the laser source is being focused near to the diffuser, there must be some kind of focusing optical element for the laser since this laser would not produce focused light by itself) configured to receive light emitted by the one or more light sources and focus the received light towards a focus point; and
A dynamic diffuser (40, paragraph 0056 is a vibrating diffuser) positioned to receive light propagating through the focusing optical element and to vibrate to diffuse the received light, the position of the optical element being at a location other than the focus point (paragraph 0056; ‘near the focal point but not on the focal point’).
Allowable Subject Matter
Claims 62-76 and 81-87 are allowed.
Claims 78-80 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 78, prior art (Babayoff) does not teach that the focusing optical element comprises an aspherical lens.
Regarding claim 80, prior art (Babayoff) does not teach that the focusing optical element forms an elliptical shape on the diffuser and wherein the dynamic diffuser is configured to move in at least one direction that is the same as the major axis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358.  The examiner can normally be reached on M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/RYAN D HOWARD/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	4/29/2021